In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                   No. 07-22-00145-CV
                               ________________________


                      NOBEL LEAF HOLDINGS, LLC, APPELLANT

                                              V.

                            FIRST UNITED BANK, APPELLEE



                           On Appeal from the 64th District Court
                                   Castro County, Texas
             Trial Court No. A10796-2203; Honorable Danah L. Zirpoli, Presiding


                                        May 16, 2022

                     ORDER GRANTING TEMPORARY STAY

                         Before PIRTLE and PARKER and DOSS, JJ.


       Appellant, Nobel Leaf Holdings, LLC, filed an interlocutory appeal asking this court

to review the trial court’s April 29, 2022 temporary injunction prohibiting it from interfering

with the possessory rights in certain collateral of Appellee, First United Bank. Pursuant

to that temporary injunction, First United Bank sought to take possession of that collateral

pending final resolution of its claims against Nobel Leaf Holdings, LLC. In response,
Nobel Leaf Holdings, LLC filed this appeal and sought a temporary stay. On May 13,

2022, pending a meaningful review and consideration of the request for a temporary stay,

this court issued a letter ruling to preserve the status quo granting a temporary stay

awaiting further orders of this court.


       Upon further consideration, it is the order of this court that on Appellant’s filing with

the district clerk below an appropriate bond in the amount of $1,000, Nobel Leaf Holdings,

LLC’s Emergency Motion for Temporary Relief and Motion for Stay shall be granted and

that pending final disposition on the merits, First United Bank shall be prohibited from

seizing any assets of Nobel Leaf Holdings, LLC without its prior express written consent.

Any express written consent must adequately describe the property being seized and be

filed with the clerk of this court in order to be valid. Furthermore, it is ordered that the

letter ruling of May 13, 2022, shall expire on the filing of the above-referenced bond or

ten days from the date of this order, whichever occurs first.


                                                          Per Curiam